Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

                                                             Dec 11 2014, 9:58 am



APPELLANT PRO SE:
KEATON J. MILLER




                               IN THE
                     COURT OF APPEALS OF INDIANA

KEATON J. MILLER                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )    No. 33A01-1407-SC-290
                                                    )
RYAN BLACKBURN                                      )
                                                    )
       Appellee-Plaintiff.                          )


                        APPEAL FROM THE HENRY CIRCUIT COURT
                            The Honorable Bob A. Witham, Judge
                               Cause No. 33C03-1403-SC-384


                                         December 11, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                     Case Summary

       Keaton J. Miller, owner of a parking lot (the Lot) in New Castle, seeks twelve

months of back rental payments and late fees from Ryan Blackburn, a semi-truck driver

who parked his truck in the Lot. The trial court concluded that Miller was not entitled to

damages. We conclude that the parties had a month-to-month lease that continued for a

year until one month’s notice of termination was given, and Miller is therefore entitled to

twelve months of back rental payments and late fees. We reverse and remand.

                             Facts and Procedural History

       In early 2012, after Blackburn inquired about renting the Lot, Miller sent

Blackburn a proposed written lease. Tr. p. 15. The lease proposed a $50 monthly rental

fee for February 2012 and a $75 monthly fee for each following month. Id. at 16.

Blackburn did not sign or return the lease, but he mailed Miller a check for $125. Id. at

10.

       Blackburn paid the monthly rental fee until December 2012. See Appellant’s App.

p. 8. After he stopped paying the monthly rental fee, Blackburn continued to park his

semi truck in the Lot, and he did not tell Miller that he wished to terminate the lease. Tr.

p. 17-19. In December 2013 Miller sent Blackburn a letter formally terminating the lease

and requesting $1200 in back rent payments and late fees. When Blackburn refused to

pay, Miller filed suit against him in Henry Circuit Court.




                                             2
       After a one-day bench trial in June 2014, the trial court concluded, without

explanation, that Miller was not entitled to damages.1 Appellant’s App. p. 3. Miller now

appeals.

                                    Discussion and Decision

       Miller contends that the trial court erred when it concluded that he was not entitled

to damages. He argues that he and Blackburn established a month-to-month lease that

continued until December 2013 and that he is entitled to twelve months of back rental

payments and late fees from Blackburn. We agree.

       The trial court entered a general judgment against Miller. A general judgment

may be affirmed on any theory supported by the record. Borovilos Rest. Corp. II v.

Lutheran Univ. Ass’n, 920 N.E.2d 759, 763 (Ind. Ct. App. 2010) (citations

omitted), trans. denied. Here, however, Blackburn has not filed an appellee’s brief.

Under that circumstance, we will not develop the appellee’s arguments. Branham v.

Varble, 952 N.E.2d 744, 746 (Ind. 2011). Rather, we will reverse upon an appellant’s

prima facie showing of reversible error. Id.

       Because Blackburn never signed or returned the proposed lease in this case, the

parties did not have a written lease for the Lot. Instead, they had an informal, consensual

rental agreement—beginning in February 2012—that established a monthly rental fee of

$75 per month. General tenancies, in which the premises are occupied by the consent of

the landlord, are month-to-month tenancies. Ind. Code § 32-31-1-2. A month-to-month

tenancy may be terminated by one party giving one month’s notice to the other party, and

       1
          At the trial, Blackburn asserted an unjust-enrichment counterclaim and requested attorney’s
fees. See Tr. p. 21. The trial court did not mention either claim in its order, and Blackburn does not
appeal either issue.
                                                  3
may be terminated without cause. Ind. Code § 32-31-1-1; see also Barber v. Echo Lake

Mobile Home Cmty., 759 N.E.2d 253, 255 (Ind. Ct. App. 2001) (citation omitted).

       Blackburn stopped paying rent in December 2012, yet he never gave Miller notice

of termination. Instead, Blackburn continued to use the Lot without paying Miller until

December 2013, when Miller sent him a letter formally terminating the lease. Because

Blackburn failed to give notice and continued to use the Lot, the lease continued until

Miller terminated it. Miller has made a prima-facie showing of reversible error; we

conclude that he is entitled to twelve months of back rental payments and late fees.2

       Reversed and remanded with instructions to enter judgment in Miller’s favor.

RILEY, J., concurs.

BAKER, J., concurs in part, dissents in part with opinion.




       2
         Minus any payments from Blackburn to Miller during 2013. See Tr. p. 17-18 (conflicting
testimony regarding possible cash rental payments made after November 2012).
                                              4
                               IN THE
                     COURT OF APPEALS OF INDIANA

KEATON J. MILLER,                                 )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )      No. 33A01-1407-SC-290
                                                  )
RYAN BLACKBURN,                                   )
                                                  )
        Appellee-Plaintiff.                       )



BAKER, Judge, concurring in part and dissenting in part.

        While I concur with the majority’s decision to reverse the trial court’s judgment, I

respectfully dissent regarding the calculation of Miller’s damages. I agree with the

majority that the parties implicitly entered into a month-to-month lease as of February

2012.

        As to Miller’s damages, however, Miller was aware that Blackburn stopped

making regular rent payments in December 2012, and could have terminated the month-

to-month lease at any time. But he failed to do so for a full year. Moreover, the

undisputed evidence shows that Blackburn made only de minimis use of the Lot after

November 2012, and paid or attempted to make payment to Miller at least twice. Under

these circumstances, twelve months of rent would be a windfall to Miller. Miller is

entitled to recoup only his actual damages—one month’s rent plus court costs.

Consequently, I believe we should reverse and remand with instructions to enter

judgment in favor of Miller and award damages in the amount of $75 plus court costs.

                                             5